James R. Cooper, Judge, dissenting. I agree with the majority opinion when it states that it is reversible error to refuse to give a correct instruction on a lesser included offense when there is evidence furnishing a reasonable basis on which the accused could be found guilty of the lesser included offense. In the case at bar, however, I find no reasonable basis for giving an instruction on manslaughter. Manslaughter requires a lesser degree of intent than does first or second degree murder, requiring only that the defendant acted “recklessly” (The proffered instruction referred only to subparagraph (c) of Ark. Stat. Ann. Section 41-1504 (Supp. 1985).). In the case at bar, the appellant and the victim had been arguing over a card game, and the appellant, in response to the victim’s threat to put his foot down the appellant’s throat, told the victim that he would kill him first. Shortly thereafter, following a scuffle, the appellant stabbed the victim Jive times. According to the medical examiner, either of two of the stab wounds were fatal wounds. I simply cannot agree that, where the appellant threatened to kill the victim and then stabbed him five times, a reasonable basis existed for a jury to find that the appellant “recklessly” caused his brother’s death. I would affirm.